—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered November 2, 1998, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Krausman, Florio and Schmidt, JJ., concur.